                 Case: 4:20-cv-00007-DMB-JMV Doc #: 6 Filed: 01/21/20 1 of 2 PageID #: 24

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                  for the
                                                    Northern District
                                                  __________  DistrictofofMississippi
                                                                           __________

                     Michael Amos, et al                            )
                                                                    )
                                                                    )
                                                                    )
                            Plaintiff(s)                            )
                                                                    )
                                v.                                          Civil Action No. 4:20-cv-00007-DMB-JMV
                                                                    )
                     Pelicia E. Hall, et al                         )
                                                                    )
                                                                    )
                                                                    )
                           Defendant(s)                             )

                                                 SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address)
                                       Pelicia E. Hall, in her official capacity as the Commissioner of the
                                       Mississippi Department of Corrections
                                       c/o Attorney General of the State of Mississippi
                                       Walter Sillers Building
                                       550 High Street, Suite 1200
                                       Jackson, MS 39201

          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                       Lawrence Blackmon
                                       The Blackmon Firm, PLLC
                                       907 West Peace Street
                                       Canton, MS 39046



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.


                                                                              David Crews
                                                                              CLERK OF COURT


Date:     01/16/2020                                                            s/T A Barr
                                                                                          Signature of Clerk or Deputy Clerk
Case: 4:20-cv-00007-DMB-JMV Doc #: 6 Filed: 01/21/20 2 of 2 PageID #: 25
